        Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


ROBIN MATTHIAS, individually and
on behalf of others similarly situated,                              OPINION AND ORDER

                              Plaintiff,                                 19-cv-182-slc
       v.
TATE & KIRLIN ASSOCIATES, INC. and
LVNV FUNDING, LLC,

                              Defendants.

       Plaintiff Robin Matthias brings this action on behalf of himself and other

similarly-situated individuals, alleging that defendants Tate & Kirlin Associates, Inc. (T&K) and

LVNV Funding, LLC sent him and other consumers a form collection letter that failed to clearly

state the name of the current creditor to whom their debt is owed, in violation the Fair Debt

Collection Practices Act (FDCPA), 15 U.S.C. § 1692g(a)(2). Now before the court are the

parties’ cross motions for summary judgment in which the parties debate both whether Matthias

has standing to bring this lawsuit and the merits of his class claim. Dkts. 55 and 60. For the

reasons explained below, I conclude that Matthias has failed to meet his burden of showing that

he suffered a concrete and particularized injury in fact that would afford him standing in this

case. Therefore, I am granting defendants’ motion for summary judgment, denying Matthias’s

motion for summary judgment, and dismissing this case without prejudice for lack of subject

matter jurisdiction. See Lewert v. P.F. Chang’s China Bistro, Inc., 819 F.3d 963, 969 (7th Cir.

2016) (dismissal of claims for lack of subject-matter jurisdiction based on named class

representative’s lack of standing is dismissal without prejudice).

       From the parties’ proposed findings of fact, I find the following facts to be material and

undisputed:
        Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 2 of 11




                                                 FACTS

        Plaintiff Robin Matthias resides in Ashland, Wisconsin. In August 2016, Matthias made

purchases of consumer goods for personal use from the catalogue retailer Fingerhut on a credit

account issued by WebBank. By 2018, Mathias fell behind on paying his bills, including the

Fingerhut account. At some point after Matthias stopped paying his Fingerhut account, it was

sold, transferred, or assigned to defendant LVNV Funding, LLC in April 2017, through a series

of transactions between several related entities.

        LVNV has no employees and acts exclusively through its sister company and

attorney-in-fact, Resurgent Capital Services. LVNV makes 99% of its money by collecting on

defaulted consumer debts that it has bought from somebody else.1 LVNV hired defendant Tate

& Kirlin Associates, Inc. (T&K) to collect the Fingerhut account debt owed by Matthias.

        On April 3, 2018, T&K sent Matthias a two-page form letter regarding an LVNV account

that had been placed with T&K for collection, demanding payment in the amount of $353.36.

The first page of the letter identified the last four digits of an account number which matched

the last four digits of the account number listed on documents regarding Matthias’s

Fingerhut/WebBank account, but it did not mention Fingerhut. The first page of the letter

stated that the debt “had been listed with our office for collection” and identifies “WEBBANK”

as the “Original Creditor,” “LVNV FUNDING LLC” as the “Creditor,” and SANTANDER

CONSUMER USA as the “Previous Creditor.” Dkt. 30-1. During the Rule 30(b)(6) deposition,




        1
          Matthias contends that LVNV is a bad debt buyer that purchases large portfolios of defaulted
consumer debts for pennies on the dollar and then collects the debts through other collection agencies, but
the Rule 30(b)(6) testimony that he cites does not support this level of detail. In any event, defendants
do not dispute for purposes of summary judgment that LVNV is a debt collector.

                                                    3
       Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 3 of 11




T&K’s representative could not explain why Fingerhut was not listed on the letter or why

Santander was listed as a prior creditor.

       The first page of this letter directs the reader to “PLEASE SEE ADDITIONAL PAGE(S)

FOR IMPORTANT PRIVACY NOTICE.” The second page of the letter is titled “PRIVACY

NOTICE” and states that it is a notice being provided on behalf of thirteen related or

“resurgent” companies that may collect and share personal information about customers or

former customers. Dkt. 30-2. The companies are identified by name and include LVNV. The

privacy notice does not mention Matthias’s account or the creditor in particular.

       On May 8, 2018, T&K sent a second letter to Matthias. That letter contained the same

information regarding the account number and the names of the creditor, original creditor, and

previous creditor. Dkt. 64-4. The letter presented Matthias with three payment options and

included a payment coupon addressed to T&K. Id.

       At his deposition, Matthias testified that the term “previous creditor” meant “the one

who owned it before the current.” Dkt. 64 at 36-37. He also testified that the “original

creditor” is the “primary person who provided me the credit.” Id. at 35. However, Matthias said

that he was confused by the letters because he did not know who the creditor was and did not

know whom to pay. Id. at 32-34. He testified that he did not “have a payment ready to go” and

did not make any payment, id. at 41-42, and did not remember or did not know whether he

intended to pay the debt, id. at 44-45. Matthias did not call T&K, LVNV, or any of the

telephone numbers listed on the May 8, 2018 letter. He also did not visit any websites to figure

out how to make a payment and did not ask anyone for verification of the debt or clarification




                                               4
        Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 4 of 11




about the creditor to whom the debt was owed. Although Matthias says that “Web, Inc.”2 called

and left a message for him about paying the debt in April or May 2018, he did not respond to

the message or pursue the matter. Around October 2018, Matthias brought the letter to his

bankruptcy attorney with all of his debt information. Matthias is seeking only statutory

damages and no compensatory damages.

       Matthias filed this lawsuit on behalf of himself and other similarly-situated individuals

on March 8, 2019 and an amended complaint on August 5, 2020, alleging that the collection

letters failed to identify effectively the current creditor to whom the debt was owed, in violation

of § 1692g(a)(2), and led to consumer confusion. In orders entered on April 13 and May 8,

2020, the court granted Matthias’s motion for class certification and certified the following class

under Fed. R. Civ. P. 23: All persons in the State of Wisconsin who, between March 8, 2018

to the present, were sent a collection letter, in the same form as the attached collection letter,

by Tate & Kirlin Associates, Inc., on behalf of LVNV Funding, LLC, to collect a defaulted

consumer debt originally owed on a WebBank/Santander Consumer USA account.




                                               OPINION

I. Summary Judgment Standard

       The parties have filed cross motions for summary judgment. Summary judgment is

appropriate if the moving party shows “there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). If the moving

party meets this burden, then the non-moving party must provide evidence “on which the jury


       2
           Although it seems that Matthias was referring to WebBank, the parties do not discuss the issue.

                                                     5
        Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 5 of 11




could reasonably find for the nonmoving party” to survive summary judgment. Trade Fin.

Partners, LLC v. AAR Corp., 573 F.3d 401, 406-407 (7th Cir. 2009) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986)). When the parties cross-move for summary judgment,

the court looks to the burden of proof that each party would bear on an issue at trial and

requires that party to go beyond the pleadings to affirmatively establish a genuine issue of

material fact. Santaella v. Metro. Life Ins. Co., 123 F.3d 456, 461 (7th Cir. 1997). If either party

fails to establish the existence of an element essential to his or her case, and on which that party

will bear the burden at trial, then summary judgment against that party is appropriate. Mid. Am.

Title Co. v. Kirk, 59 F.3d 719, 721 (7th Cir. 1995). “As the ‘put up or shut up’ moment in a

lawsuit, summary judgment requires a non-moving party to respond to the moving party’s

properly-supported motion by identifying specific, admissible evidence showing that there is a

genuine dispute of material fact for trial.” Grant v. Trustees of Indiana University, 870 F.3d 562,

568 (7th Cir. 2017).




II. Standing under the FDCPA

       Defendants have challenged Matthias’s standing to bring this lawsuit. Although it is

fairly late in the game, standing is jurisdictional and cannot be waived. Nettles v. Midland Funding

LLC, __ F.3d __, 2020 WL 7488610, at *2 (7th Cir. Dec. 21, 2020) (citing FW/PBS, Inc. v. City

of Dallas, 493 U.S. 215, 231 (1990); Freedom from Religion Found., Inc. v. Nicholson, 536 F.3d 730,

737 (7th Cir. 2008)). Article III standing is a threshold issue and an essential component of a

federal court’s jurisdiction to resolve parties’ disputes. Spuhler v. State Collection Serv., Inc., __

F.3d __, 2020 WL 7351098, at *1 (7th Cir. Dec. 15, 2020) (citing Steel Co. v. Citizens for a Better




                                                  6
        Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 6 of 11




Env't, 523 U.S. 83, 101-02 (1998)). Therefore, I must address this jurisdictional issue before

I can review the sufficiency of the evidence on Matthias’s FDCPA claims.3

        As the party invoking the court’s jurisdiction, Matthias bears the burden of establishing

the elements of standing: (1) a concrete and particularized injury in fact, (2) that is fairly

traceable to the challenged conduct, and (3) that is likely to be redressed by a favorable judicial

decision. Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547-48 (2016) (citing Lujan v.

Defenders of Widlife, 504 U.S. 555, 560-61 (1992); Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 180-81 (2000)). The standard for demonstrating the jurisdictional

facts at summary judgment is whether the plaintiffs have supplied evidence of “specific facts”

that, taken as true, show each element of standing. Lujan, 504 U.S. at 561; Spuhler, 2020 WL

7351098, at *2.

        Relying on Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329 (7th Cir. 2019), defendants

contend that Matthias has failed to present any evidence that the collection letters he received

caused him to suffer any concrete harm.              Casillas involved a collection letter that was

“incomplete” under § 1692g(a)(4) of the FDCPA, because it failed to notify Casillas that if she

wanted to exercise her rights to dispute the debt and verify the creditor’s identity, she had to do

so in writing. Id. at 332. However, the court of appeals explained that “the fact that Congress

has authorized a plaintiff to sue a debt collector who ‘fails to comply with any requirement [of

the Fair Debt Collection Practices Act],’ 15 U.S.C. § 1692k(a), does not mean that Casillas has

standing.” Id. at 333. The court reasoned that because Casillas never tried to dispute her debt,



        3
         The requirements of Article III standing apply to the magistrate judge’s “civil jurisdiction” under
28 U.S.C. § 636(c). Id. at *2 (“[M]agistrate judge—while not an Article III judge—is a judicial officer
within the district court.”).

                                                     7
        Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 7 of 11




determine the creditor’s identity, or otherwise exercise statutory rights, she did not risk losing

any statutory right and, thus, did not suffer a concrete harm. Id. at 334-35 (distinguishing a

provision that entitles a plaintiff to “receive and review substantive information” from a

provision that “protect[s]” a consumer’s interest in knowing her statutory rights”).

       Matthias says that Casillas is “irrelevant” because it involves a different notice

requirement than the one at issue in this case and offers an incomplete view of the Seventh

Circuit’s holdings regarding FDCPA standing. He contends that the Seventh Circuit has long

affirmed that information which would impact a consumer’s decision as to whether to pay a debt

in response to a collection letter is a material harm. See, e.g., Lavallee v. Med-1 Sols., LLC, 932

F.3d 1049, 1052-54 (7th Cir. 2019) (plaintiff suffered actual harm from debt collector’s failure

to make FDCPA disclosures because existing debt collector’s state collection action would have

been frozen in its tracks if plaintiff had disputed debt or demanded verification as provided in

FDCPA); Boucher, 880 F.3d at 366 (“[A] statement is material if it would “influence a

consumer’s decision . . . to pay a debt in response to a dunning letter.”); Janetos, 825 F.3d at

324-25 (“Knowing the current creditor potentially affects the debtor in the most basic ways,

such as what the debtor should write after ‘pay to the order of’ on the payment check to ensure

that the debt is satisfied” and avoiding the potential for fraud.); Lox v. CDA, 689 F.3d 818, 827

(7th Cir. 2012) (“Whether or not [attorney’s fees could be added to a debt] would have led Lox

to alter his course of action, it would have undoubtedly been a factor in his decision-making

process, and very well could have led to a decision to pay a debt that he would have preferred

to contest. The false statement was therefore material.”). See also Heisler v. Convergent Healthcare

Recoveries, 2020 U.S. Dist. LEXIS 44920 (E.D. Wis. 2020) (consumer who received collection



                                                 8
        Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 8 of 11




letter that mentioned creditor only by stating “Re: WF, Inc — Elmbrook Mem” in upper corner

had Article III standing based on testimony that letter left him unsure as to whom to pay).

       After the parties completed their summary judgment briefing, the Seventh Circuit

cemented its holding in Casillas by denying standing in a series of FDCPA cases in which

plaintiffs alleged that the collection letters they received did not contain statements required by

the statute or contained misleading information. See, e.g., Nettles, 2020 WL 7488610; Spuhler,

Inc., 2020 WL 7351098 (although collection letter omitted required statement that debt would

accrue interest, plaintiff gave no indication that missing information affected his response to

collection letters or debts); Gunn v. Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir.

2020) (plaintiffs failed to allege any injury resulting from collection letter that mentioned a

remedy that creditor was unlikely to use); Brunett v. Convergent Outsourcing, Inc., 982 F.3d 1067

(7th Cir. 2020); Bazile v. Fin. Sys. of Green Bay, Inc., __ F.3d __, 2020 WL 7351092 (7th Cir. Dec.

15, 2020); Larkin v. Fin. Sys. of Green Bay, Inc., 982 F.3d 1060 (7th Cir. 2020) (plaintiffs did not

contend that they were confused or misled to their detriment by allegedly false statements in

dunning letters). The court of appeals made clear that “it’s not enough for an FDCPA plaintiff

to simply allege a statutory violation; he must allege (and later establish) that the statutory

violation harmed him or ‘presented an appreciable risk of harm to the underlying concrete

interest that Congress sought to protect.’” Larkin, 982 F.3d at 1060 (quoting Casillas, 926 F.3d

at 333).

        As the court explained in Spuhler, “[t]he FDCPA envisions that debtors will use accurate,

non-misleading information in choosing how to respond to collection attempts and how to

manage and repay their debts. This means that for a concrete injury to result from a dunning



                                                 9
        Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 9 of 11




letter’s exclusion of a statement about accruing interest, that exclusion must have detrimentally

affected the debtors’ handling of their debts.” 2020 WL 7351098, at *3. In other words,

                A debtor confused by a dunning letter may be injured if she acts,
                to her detriment, on that confusion—if, for example, the confusion
                leads her to pay something she does not owe, or to pay a debt with
                interest running at a low rate when the money could have been
                used to pay a debt with interest running at a higher rate. But the
                state of confusion is not itself an injury. If it were, then everyone
                would have standing to litigate about everything.

                Brunett, 2020 WL 7350277, at *2 (citing Trichell v. Midland Credit
                Management, Inc., 964 F.3d 990 (11th Cir. 2020)).

       Here, Matthias has failed to present evidence showing that he took any action to his

detriment. He testified that he was confused by one or both of the collection letters, set them

aside, and later brought them to his bankruptcy attorney. Although Matthias contends that the

letters left him unsure about whom to pay, his confusion is not enough. Matthias did not try

to clarify his confusion, did not make a payment, and did not otherwise attempt to manage his

debt. Id.; Gunn, 982 F.3d at 1069. In fact, he testified that he did not remember or did not

know whether he ever intended to pay the debt. The fact that Matthias later handed the letters

over to his bankruptcy lawyer does not change the evaluation. Brunett, 982 F.3d 1067 (“A desire

to obtain legal advice is not a reason for universal standing.”). Because Matthias has failed to

present sufficient evidence to show standing, this case will be dismissed for lack of subject matter

jurisdiction.

       “Ordinarily when a class representative is dismissed on grounds applicable to him but not

to all other members of the class, the suit is not dismissed but rather another member of the class

is substituted as class representative.” Matz v. Household Int'l Tax Reduction Inv. Plan, 774 F.3d

1141, 1145 (7th Cir. 2014) (citing Sosna v. Iowa, 419 U.S. 393, 399 (1975); Robinson v. Sheriff

                                                 10
       Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 10 of 11




of Cook County, 167 F.3d 1155, 1157 (7th Cir. 1999)). See also Wiesmueller v. Kosobucki, 513 F.3d

784, 786 (7th Cir. 2008) (“The named plaintiff who no longer has a stake may not be a suitable

class representative, but that is not a matter of jurisdiction and would not disqualify him from

continuing as class representative until a more suitable member of the class was found to replace

him.”). However, in this case, Matthias never had standing to bring his lawsuit in the first place,

so federal jurisdiction never attached. Walters v. Edgar, 163 F.3d 430, 432 (7th Cir. 1998).

Other class members cannot be substituted as class representatives because “if the named

plaintiffs lacked standing when they filed the suit, there were no other party plaintiffs to step

into the breach created by the named plaintiffs’ lack of standing.” Id. at 432-33; see also In re

Dairy Farmers of Am., Inc. Cheese Antitrust Litig., No. 9 CV 3690, 2015 WL 3988488, at *28

(N.D. Ill. June 29, 2015) (citing same). In addition, “a named plaintiff cannot acquire standing

to sue by bringing his action on behalf of others who suffered injury which would have afforded

them standing had they been named plaintiffs.” Payton v. Cty. of Kane, 308 F.3d 673, 682 (7th

Cir. 2002) (quoting Allee v. Medrano, 416 U.S. 802, 828-29 (1974) (Burger, C.J., dissenting)

(“Standing cannot be acquired through the back door of a class action.”)).

       Therefore, because this court never acquired jurisdiction over Matthias’s claim in the first

place, the order certifying the class must be vacated. Walters, 163 F.3d at 437 (all previous

rulings in litigation must be vacated and can have no preclusive effect if new lawsuit is filed)

(citing United States v. Munsingwear, 340 U.S. 36, 39-41 (1950); Harris v. Board of Governors, 938

F.2d 720, 723 (7th Cir. 1991); Illinois v. City of Chicago, 137 F.3d 474, 478-79 (7th Cir. 1998)).

See also Anderson v. Isham, 210 F.3d 374 (7th Cir. 2000) (Anderson was member of class in

Walters, but “[b]ecause the named plaintiffs did not have standing [in Walters] when the suit was



                                                11
       Case: 3:19-cv-00182-slc Document #: 77 Filed: 01/12/21 Page 11 of 11




filed, the district court never had jurisdiction and the certification of the class, of which

Anderson would have been a member, was irrelevant.”).




                                            ORDER

       IT IS ORDERED that:

       (1) Plaintiff Robin Matthias’s motion for summary judgment, dkt. 55, is DENIED;

       (2) The motion for summary judgment filed by defendants Tate & Kirlin Associates, Inc.

and LVNV Funding, LLC, dkt. 60, is GRANTED;

       (3) The April 13, 2020 order granting class certification, dkt. 43, is VACATED; and

       (4) This case is DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction on the ground that the named class representative lacks standing. The clerk of court

is ordered to enter judgment accordingly and close this case.


       Entered this 11th day of January, 2021.

                                            BY THE COURT:

                                            /s/
                                            _______________________
                                            STEPHEN L. CROCKER
                                            Magistrate Judge




                                               12
